NUMBER 13-19-00630-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI–EDINBURG


               IN RE FRAUDULENT HOSPITAL LIEN LITIGATION


      On appeal from MDL No. 15-0360-H in the 444th District Court
                      of Cameron County, Texas.


                                MEMORANDUM OPINION

                 Before Justices Benavides, Perkes, and Tijerina
                    Memorandum Opinion by Justice Tijerina

        MedData d/b/a Alegis Revenue Group, L.L.C. (MedData) filed this notice of appeal

from MDL No. 15-0360-H, In re Fraudulent Hospital Lien Litigation, pending in the 444th

District Court of Cameron County, Texas. 1 MedData alleged that the judge of the MDL

pretrial court had not ruled on MedData’s motion to dismiss filed pursuant to the Texas

        1 This case originated in trial court cause number C-2402-19-E in the 275th District Court of Hidalgo
County, Texas, which was transferred to MDL No. 15-0360-H in the 444th District Court of Cameron County,
Texas, for consolidated pretrial proceedings.
Citizens Participation Act (TCPA) within the statutory deadline, and accordingly, its motion

to dismiss was “considered to have been denied by operation of law.” See TEX. CIV. PRAC.

& REM. CODE ANN. §§ 27.005(a), 27.008(a). This appeal ensued.

        On January 9, 2020, MedData filed a “Motion to Dismiss Appeal as Premature.”

Without “abandoning its position that each case in an MDL proceeding is distinct,”

MedData asserted that its attempted interlocutory appeal should be dismissed on grounds

that the underlying MDL proceedings are stayed, and thus its notice of appeal was

premature. MedData’s motion to dismiss is opposed by appellees, Anita Alvarez, et al., 2

however, more than ten days have passed since the motion to dismiss was filed and

appellees have not filed a response or other pleading in opposition to MedData’s motion.

See TEX. R. APP. P. 10.1(a)(5), 10.1(b), 10.3(a).

        The Court, having examined and fully considered the motion to dismiss and the

applicable law, is of the opinion that the appeal should be dismissed for the reasons

expressed in our opinion in In re Fraudulent Hospital Lien Litigation, No. 13-19-00627-

CV, 2020 WL _____ (Tex. App.—Corpus Christi–Edinburg Mar. 5, 2020, no pet. h.) (mem.

op.),       available   at   http://www.search.txcourts.gov/case.aspx?cn=13-19-00627-CV.

Accordingly, we grant MedData’s motion to dismiss and we dismiss this appeal for lack

of jurisdiction. Pending motions, if any, are dismissed as moot.


        2  The appellees include: Anita Alvarez, Eric Cabrera, Maria Cazares, Mark Chapa, Gabriela
Colombon, Jacobo Cruz, Miguel Delagarza, Angel Deleon, Sonia Elizondo, Sarah Figarola, Irma Flores,
Maria Teresa Gaona, Bertha Garcia, Aida Jaerice Gloria, Maria Gonzalez, Noe Gonzalez, Noe Gonzalez,
Jose Gracia, Mario Gutierrez, Alyssa Hernandez, Irene Hernandez, Cynthia Jasso, Yolanda Jasso, Juanita
Juarez, Adriana Leal, Claudia Loera, Martha Luna, Jose Maldonado, Maria Del Carmen Martinez, Olivia
Martinez, Jose Alberto Moreno, Maricela Moreno, Florestela Ocanas, Melanie Palker, Araceli Paz, Rogelio
Perez, Juan Quintanilla, Christine Rios, Jose Rivera, Jose Rivera, Alfredo Salazar, Daniel Sanchez, Yasmin
Sepulveda, Miguel Tamez, Maria Trevino, Julio Ushu, Alejandro Villarreal, Jesus Villarreal, Elizama
Villegas, and Krystal Zambrano.
                                                    2
                              JAIME TIJERINA,
                              JUSTICE

Delivered and filed the
5th day of March, 2020.




                          3